                                                         United States District Court                                              JS-3
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR 18-00179-JGB-2

 Defendant     SALVADOR LEMUS RAMOS                                          Social Security No. 9          3     7     2
       Salvador L. Ramos; Salvador Ramos; Salavador L.
       Ramos; Salvador Lemus Ramos; Salvador Lamos;                          (Last 4 digits)
 akas: Eddie

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         02     10      20


 COUNSEL                                                               Anthony Eaglin, CJA Panel
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY
                       There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s)
  FINDING             of: Conspiracy to Distribute Methamphetamine in violation of 21 U.S.C. § 846, as charged in Count 1 of
                      the Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Salvador Lemus Ramos is hereby committed on
                      Count 1 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of
                      ONE HUNDRED-TWENTY (120) MONTHS.


         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
         immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
         than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

         Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established
         that he is unable to pay and is not likely to become able to pay any fine.

         The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and
         provide all necessary treatment.

         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five
         years under the following terms and conditions:

                      1.      The defendant shall comply with the rules and regulations of the United States Probation &
                              Pretrial Services Office and General Order 18-10.

                      2.      The defendant shall not commit any violation of local, state, or federal law or ordinance.


CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 5
 USA vs.       SALVADOR LEMUS RAMOS                                    Docket No.:   EDCR 18-00179-JGB-2



                      3.   During the period of community supervision, the defendant shall pay the special assessment
                           in accordance with this judgment’s orders pertaining to such payment.

                      4.   The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      5.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                           shall submit to one drug test within 15 days of release from custody and at least two periodic
                           drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

                      6.   The defendant shall participate in an outpatient substance abuse treatment and counseling
                           program that includes urinalysis, breath and/or sweat patch testing, as directed by the
                           Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
                           abusing prescription medications during the period of supervision.

                      7.   The defendant shall participate in mental health treatment, which may include evaluation and
                           counseling, until discharged from the program by the treatment provider, with the approval
                           of the Probation Officer.

                      8.   The defendant shall comply with the immigration rules and regulations of the United States,
                           and if deported from this country, either voluntarily or involuntarily, not reenter the United
                           States illegally. The defendant is not required to report to the Probation & Pretrial Services
                           Office while residing outside of the United States; however, within 72 hours of release from
                           any custody or any reentry to the United States during the period of Court-ordered
                           supervision, the defendant shall report for instructions to the United States Probation Office
                           located at: the United States Court House, 411 West Fourth Street, Santa Ana, California
                           92701.

                      9.   The defendant shall participate in a program for gambling addiction, as directed by the
                           Probation Officer, until discharged from the program by the service provider with the
                           approval of the Probation Officer.

         Remaining Count is dismissed in the interest of justice.

         The Court recommends that that defendant be housed in any Bureau of Prisons facility that has a drug treatment
         Program.

         Defendant was informed of his right to appeal.

         ///

         ///

         ///

         ///

         ///


CR-104 (docx 10/15)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 5
 USA vs.      SALVADOR LEMUS RAMOS                                       Docket No.:    EDCR 18-00179-JGB-2


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.


            March 3, 2020
            Date                                                Jesus G. Bernal, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.
                                                                Clerk, U.S. District Court


            March 3, 2020                                 By
            Filed Date                                          Maynor Galvez, Deputy Clerk

 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                        STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                         While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or        10. the defendant shall not associate with any persons
         local crime;                                                        engaged in criminal activity, and shall not associate
 2.    the defendant shall not leave the judicial district without           with any person convicted of a felony unless granted
         the written permission of the court or probation officer;           permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as          11. the defendant shall permit a probation officer to visit him
         directed by the court or probation officer and shall                or her at any time at home or elsewhere and shall
         submit a truthful and complete written report within the            permit confiscation of any contraband observed in
         first five days of each month;                                      plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the      12. the defendant shall notify the probation officer within 72
         probation officer and follow the instructions of the                hours of being arrested or questioned by a law
         probation officer;                                                  enforcement officer;
 5.    the defendant shall support his or her dependents and           13. the defendant shall not enter into any agreement to act
         meet other family responsibilities;                                 as an informer or a special agent of a law enforcement
 6.    the defendant shall work regularly at a lawful occupation             agency without the permission of the court;
         unless excused by the probation officer for schooling,        14. as directed by the probation officer, the defendant shall
         training, or other acceptable reasons;                              notify third parties of risks that may be occasioned by
 7.    the defendant shall notify the probation officer at least             the defendant’s criminal record or personal history or
         10 days prior to any change in residence or                         characteristics, and shall permit the probation officer to
         employment;                                                         make such notifications and to conform the defendant’s
 8.    the defendant shall refrain from excessive use of alcohol             compliance with such notification requirement;
         and shall not purchase, possess, use, distribute, or          15. the defendant shall, upon release from any period of
         administer any narcotic or other controlled substance,              custody, report to the probation officer within 72 hours;
         or any paraphernalia related to such substances, except       16. and, for felony cases only: not possess a firearm,
         as prescribed by a physician;                                       destructive device, or any other dangerous weapon.
 9.    the defendant shall not frequent places where controlled
         substances are illegally sold, used, distributed or
         administered;




CR-104 (docx 10/15)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 3 of 5
 USA vs.      SALVADOR LEMUS RAMOS                                          Docket No.:   EDCR 18-00179-JGB-2



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
 the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1).
 Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties
 pertaining to restitution, however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
 shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

         The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
 address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material
 change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required
 by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own
 motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See
 also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the
                      United States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                           SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant shall not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
 pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all
 other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                            These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 4 of 5
 USA vs.      SALVADOR LEMUS RAMOS                                              Docket No.:       EDCR 18-00179-JGB-2




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal


                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
